         Case 19-40762   Doc 95   Filed 08/20/19   Entered 08/20/19 12:39:11   Desc Main Document
                                                                                                    EOD
                                                                                                    Page 1 of 1


                                                                                                    08/20/2019
                             UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

In re:                                                        Chapter 11

INTERNATIONAL RESTAURANT GROUP,                               Case No. 19-40762
LLC, et al.,
                                                              (Jointly Administered)
                                     1
                          Debtors.


    ORDER GRANTING APPLICATION OF GORDON FOOD SERVICE INC. FOR
     ALLOWANCE AND PAYMENT OF ADMINISTRATIVE PRIORITY CLAIM

         This matter comes before the Court on the APPLICATION OF GORDON FOOD

SERVICE INC. FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE PRIORITY

CLAIM (the “Application”). For good cause shown, the application is hereby GRANTED. It is

therefore ORDERED that:

         1. GFS is allowed an administrative claim against Debtor International Restaurant
            Group, LLC for the value of the 20-Day Goods delivered to it in the amount of
            $20,052.94;

         2. GFS is allowed an administrative claim against Debtor Al Rahum Enterprises, LLC
            for the value of the 20-Day Goods delivered to it in the amount of $8,817.21; and

         3. GFS is allowed an administrative claim against Debtor Al Rahum Holdings, LLC for
            the value of the 20-Day Goods delivered to it in the amount of $26,211.65.

                                          ### END OF ORDER
                                                Signed        ###
                                                       on 8/20/2019

                                                                                             SR
                                         HONORABLE BRENDA T. RHOADES,
                                         UNITED STATES BANKRUPTCY JUDGE




1
 The Debtors in these jointly administered cases are International Restaurant Group, LLC (Case No. 19-40762), Al
Rahum Enterprises, LLC (Case No. 19-40763), and Al Rahum Holdings, LLC (Case No. 19-40764).


CO\6192066.1
